UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-23911 Fog Cutter Capital Group Inc. (Exact name of registrant as specified in its charter) Maryland 52-2081138 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 301 Arizona Avenue, Suite 200 Santa Monica, CA 90401 (Address of principal executive offices) (Zip Code) (310) 319-1850 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No R Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes£NoR. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this From 10-K or any amendments to this Form 10-K.£. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ NoR. The aggregate market value of the voting stock held by non-affiliates of the registrant, computed by reference to the closing price as quoted on OTC Bulletin Board market on June 30, 2008 was $2,444,479. As of March 15, 2010, there were 7,954,928 shares outstanding, not including 3,802,145 treasury shares, par value $0.0001 per share. DOCUMENTS INCORPORATED BY REFERENCE None. FOG CUTTER CAPITAL GROUP INC. FORM 10-K INDEX PART I Item 1. Business 2 Item 1A Risk Factors 6 Item 1B Unresolved SEC Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 5. Market for the Registrant's Common Equity and Related Stockholder Matters 13 Item 6. Selected Financial Data 13 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 26 Item 8. Financial Statements and Supplementary Data 27 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 27 Item 9B. Other Information 28 PART III Item 10. Directors and Executive Officers of the Registrant 29 Item 11. Executive Compensation 31 Item 12. Security Ownership of Certain Beneficial Owners and Management 35 Item 13. Certain Relationships and Related Transactions 37 Item 14. Principal Accounting Fees and Services 38 PART IV Item 15. Exhibits, Financial Statement Schedules 39 Index Certain statements contained herein and certain statements contained in future filings by the Company with the SEC may not be based on historical facts and are “Forward-Looking Statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-Looking Statements are based on various assumptions and events (some of which are beyond the Company’s control) and may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as “may,” “will,” “believe,” “expect,” “anticipate,” “continue,” or similar terms or variations on those terms, or the negative of those terms.Actual results could differ materially from those set forth in Forward-Looking Statements due to a variety of factors, including, but not limited to the Risk Factors identified herein and the following: · economic factors, particularly in the market areas in which the Company operates; · the financial and securities markets and the availability of and costs associated with sources of liquidity; · competitive products and pricing; · the ability to sell assets to maintain liquidity; · fiscal and monetary policies of the U.S. Government; · changes in prevailing interest rates; · changes in currency exchange rates; · acquisitions and the integration of acquired businesses; · performance of retail/consumer markets, including consumer preferences and concerns about diet; · effective expansion of the Company’s restaurants in new and existing markets; · profitability and success of franchisee restaurants; · availability of quality real estate locations for restaurant expansion; · credit risk management; and · asset/liability management Except as may be required by law, the Company does not undertake, and specifically disclaims any obligation, to publicly release the results of any revisions that may be made to any Forward-Looking Statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. The following discussion and analysis should be read in conjunction with the Consolidated Financial Statements of Fog Cutter Capital Group Inc. and the notes thereto included elsewhere in this filing.References in this filing to “the Company,” “we,” “our,” and “us” refer to Fog Cutter Capital Group Inc. and its subsidiaries unless the context indicates otherwise. 1 Index PART I ITEM 1.BUSINESS Business Overview Fog Cutter Capital Group Inc. (“Fog Cutter”, the “Company”, “we,” “us” or “ours”) is primarily engaged in the operations of its Fatburger Holdings, Inc. (“Fatburger”) restaurant business.We acquired the controlling interest in Fatburger in August 2003 and own 82% voting control as of December 31, 2008.In addition to our restaurant operation, we also conduct unrelated manufacturing activities and make real estate related investments through various controlled subsidiaries. The Company was originally incorporated as Wilshire Real Estate Investment Trust Inc. in the State of Maryland on October 24, 1997. However, we subsequently chose not to elect the tax status of a real estate investment trust and on January 25, 2001, we changed our name to Fog Cutter Capital Group Inc. to better reflect the diversified nature of our business.Our stock is quoted on the Pink Sheets under the ticker symbol “FCCG.PK”. Our website is www.fogcutter.com.We make our annual report on Form 10-K, as well as other periodic reports filed with the Securities and Exchange Commission, available free of charge through our website as soon as reasonably practicable after they are filed.A copy of our annual report may also be obtained by writing to us at 301 Arizona Avenue, Suite 200, Santa Monica, CA 90401, Attn: Investor Reporting. Segment financial data for the years ended December 31, 2008 and 2007 for the Company is included in Management’s Discussion and Analysis of Financial Condition and Results of Operations in Part II, Item 7, and in the related Consolidated Financial Statements and footnotes in Part II, Item 8 of this report on Form10-K. Bankruptcy Proceedings On April 6, 2009, certain controlled subsidiaries of Fog Cutter Capital Group Inc. filed voluntary petitions for relief under chapter 11 of the United States Bankruptcy Code (the "Chapter 11 Cases") in the United States Bankruptcy Court for the Central District of California – San Fernando Valley Division (the "Bankruptcy Court"). The entities involved and the case numbers assigned to the subsidiaries (collectively, the "Debtors") are as follows: Fatburger Restaurants of California, Inc., Case No. 1:09-bk-13964-GM Fatburger Restaurants of Nevada, Inc., Case No.1:09-bk-13965-GM The Chapter 11 Cases are being jointly administered.Since the Chapter 11 bankruptcy filing date, the Debtors have been operating their bankruptcy estates as "debtors in possession" under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court. On or about November 3, 2009, the Debtors filed a joint plan of reorganization and related disclosure statement.The Bankruptcy Court is currently considering the approval of the plan of reorganization. Operating Segments Our operating segments are: (i) Restaurant Operations – conducted through our Fatburger subsidiary, (ii) Manufacturing Operations – conducted through our wholly owned subsidiary, DAC International (“DAC”), and (iii) Real Estate and Financing Operations. Due to the varied nature of our operations, we do not utilize a standard array of key performance indicators in evaluating our results of operations.Our evaluation instead focuses on an investment-by-investment or asset-by-asset analysis within our operating segments. Restaurant Operations Fatburger, “The Last Great Hamburger Stand”®, opened its first restaurant in Los Angeles in 1952.As of December 31, 2008, there were 92 Fatburger restaurants located in 13 States and in Canada, China andthe United Arab Emirates.The restaurants specialize in fresh, made to order hamburgers and other specialty sandwiches.French fries, homemade onion rings, hand-scooped ice cream shakes and soft drinks round out the menu. 2 Index We plan to open additional Fatburger restaurants throughout the United States and internationally, including Canada, China, Indonesia, Kuwait, Saudi Arabia and the United Arab Emirates.Ten new restaurants were opened during 2008, which included nine franchise locations and one company-owned location.In addition, Fatburger acquired four restaurants from franchisees during 2008. We intend to continue to open company-owned restaurants in strategic markets and increase the number of franchised locations in the U.S. and internationally. Fatburger has opened a total of 55 restaurant locations since our acquisition in 2003.At December 31, 2008, franchisees owned and operated 56 of the Fatburger locations and we have agreements for approximately 112 new franchise locations.Many factors affect our ability to open new franchise locations and we expect that it will take several years for our current franchisees to open all of their restaurant locations.As is typical for our industry, the identification of qualified franchisees and quality locations has an impact on the rate of growth in the number of our restaurants. Our restaurant business is moderately seasonal, as average restaurant sales are slightly higher during the summer months than during the winter months.As such, results from our restaurant operations for any quarter are not necessarily indicative of results for any other quarter or for the full fiscal year. Fatburger’s fiscal year ends on the last Sunday in December and, as a result, a 53rd week is added to the fiscal year every 5 or 6 years. In a 52-week year, all four quarters are comprised of 13 weeks.In a 53-week year, one extra week is added to the fourth quarter.Fiscal years 2008 and 2007 were both 52 week years. Manufacturing Operations We conduct manufacturing activities through our wholly-owned subsidiary, DAC International.DAC is a manufacturer of computer controlled lathes and milling machinery for the production of eyeglass, contact, and intraocular lenses. Real Estate and Financing Operations During 2008, we sold nearly all of our interests in real estate and notes receivable, which included leasehold interests in 72 freestanding retail buildings located throughout the United States and an apartment building located in Barcelona, Spain.We also recorded an impairment charge against the remaining net carrying value of a second apartment building in Spain.During 2008, we were fully repaid on notes receivable that had a carrying value of $1.8 million and which were primarily secured by real estate.We expect that as we focus our attention on the expansion of Fatburger, our future investments in this segment will become less frequent.As of December 31, 2008, our carrying value for real estate and notes receivable was $52,000. Principal Assets We have set forth below information regarding our principal assets at December 31, 2008 and 2007: December 31, 2008 December 31, 2007 Carrying Value % Carrying Value % (dollars in thousands) Goodwill % % Property, plant and equipment, net Intangible assets, net Inventories Accounts receivable Cash and cash equivalents Notes Receivable 52 Real estate, net - - Other assets Total assets $ % $ % 3 Index The following sections provide additional information on our principal assets and operations as of December 31, 2008. Restaurant Operations Our investment in Fatburger at December 31, 2008 consists of: (i) Series A Preferred Stock - convertible preferred stock which is convertible into a 50% ownership interest of the common stock of Fatburger on a fully diluted basis.As of December 31, 2008, we own approximately 93% of the issued and outstanding Series A Preferred stock, and currently hold voting rights equal to 82% of the voting control of Fatburger.The Series A Preferred stock is not redeemable and does not pay dividends. (ii) Series D Preferred Stock - redeemable convertible preferred stock which has a liquidation preference.Dividends accrue at a rate of 20% of the redemption value, compounded annually.As of December 31, 2008, the redemption amount totaled $23.3 million.The Series D Preferred Stock does not have any voting rights but may be converted into common stock under certain circumstances.We own all of the issued and outstanding shares of Series D Preferred Stock. (iii) Common Stock – we own common stock equal to 15% of the fully diluted ownership of Fatburger. As a result of our voting and operational control, we report the operations of Fatburger on a consolidated basis.The accompanying consolidated statements of financial condition include the following at December 31, 2008 relating to Fatburger: · $6.3 million in property, plant and equipment, net; · $4.1 million of intangible assets, primarily trademarks and franchises; · $6.5 million of goodwill; and · $7.2 million of borrowings and notes payable consisting of: i. $5.8 million debt secured by substantially all of the assets of Fatburger, bearing interest at rates currently ranging from 6.5% to 9.3%, and requiring monthly payments of principal and interest, primarily through 2015.At December 31, 2008, Fatburger had not made all of the required payments on indebtedness with an outstanding principal balance of $3.9 million.As a result, the lender has declared the indebtedness in default and has accelerated the maturity date of the entire balance.If the Company is unsuccessful in renegotiating the debt with the lender and obtaining waivers of the default, the resulting consequences could have a material adverse impact on our business, prospects, financial condition, or results of operation.In addition to the payment default, at December 31, 2008 and 2007, Fatburger was not in compliance with all obligations under the agreements evidencing its indebtedness, as defined in the applicable agreements, due to its failure to meet the prescribed fixed charge coverage ratio and the prescribed debt-coverage ratio in three notes payable.The lender subsequently issued a waiver of the covenant violations for December 31, 2007.As such, on our Consolidated Statements of Financial Condition, $4.1 million of long-term debt that was classified as long-term at December 31, 2007 has been classified as current as of December 31, 2008. ii. Mandatory redeemable preferred stock (the “Series B Preferred”) with a carrying value of $1.4 million which was issued by Fatburger to a third party on August 15, 2003.This stock is redeemable by Fatburger for $1.5 million at any time, but must be redeemed by August 15, 2009.Under certain circumstances, the Series B Preferred shareholders may convert their shares into the common stock of Fatburger in an amount equal to the redemption price based upon the fair value of the common stock at the time of conversion.The stock accrues dividends from Fatburger equal to 2.5% per annum of the redemption price and does not have voting rights. In September 2007, Fatburger opened its first joint-venture location in China, at the Venetian Macao-Resort-Hotel in Macao.During 2008, an additional joint venture location was opened in Hong Kong.These joint-venture locations pay a management fee to Fatburger in the amount or 10% of net sales, which is eliminated upon consolidation.In all other respects, these locations operate similar to our other company-owned locations. Manufacturing Operations We own 100% of the outstanding stock of DAC.The accompanying consolidated statements of financial condition include the following at December 31, 2008 relating to DAC: · $2.8 million of inventory; · $1.9 million in trade receivables; · $1.5 million of goodwill; · $0.8 million of borrowings; and · $2.6 million of accounts payable and accrued liabilities, including $1.2 million of sales deposits. Real Estate Related Operations Real Estate – We have invested, both directly and indirectly, in commercial and residential real estate.However, as of December 31, 2008, our carrying value of real estate was zero.In February 2008, we sold our wholly owned subsidiary, Fog Cap Retail Investors LLC (“FCRI”), which held our leased real estate portfolio.The sales price for the FCRI membership interests was $8.5 million and was paid in cash.A portion of the proceeds were used to repay $4.2 million of existing debt.We recorded a $4.2 million gain on sale as a result of the transaction.We also entered into an option agreement with the buyer that gave us the right, but not the obligation, to re-acquire all of the membership interests in FCRI.The option period was for two years beginning February 15, 2008.Under certain circumstances after December 31, 2008, the buyer could accelerate the termination of the option period upon thirty days notice.The exercise price increased over the option period from approximately $9.7 million at December 31, 2008 to $11.3 million after January 31, 2010.The option commitment fee was $850,000 and was payable in installments over the option period.We determined that the option exercise prices were significantly higher than the expected value during the option period.Therefore, the option has been assigned no value as it was not anticipated that it would provide a future economic benefit to us.The $850,000 option commitment fee reduced the amount of the gain on sale.The option was subsequently terminated on October 31, 2009. 4 Index In September 2008, we sold one investment property in Barcelona, Spain held through a Variable Interest Entity (“VIE”).We received cash proceeds of approximately $4.5 million and recorded a loss on the sale of approximately $0.6 million.Approximately $3.2 million of the cash proceeds were used to partially repay two outstanding notes payable.We continue to own an apartment property in Spain through a VIE, but we have established impairment losses on this property which have reduced its carrying value to zero. · Indebtedness – When it is beneficial to do so, our general strategy is to leverage our real estate investments by incurring borrowings secured by these investments.However, we had no outstanding indebtedness relating to real estate as of December 31, 2008. Notes receivable – As of December 31, 2008, our notes receivable consisted of one note secured by real estate with a carrying value of approximately $52,000.We received payment in full on two notes during 2008 (not including loans to senior executives) of $0.6 million. Funding Sources Funding sources for real property assets generally involve capital leases or longer-term traditional mortgage financing with banks and other financial institutions.Other funding sources include short-term notes payables from private lenders and a line of credit from a financial institution.The following table sets forth information relating to our borrowings and other funding sources at December 31, 2008 and 2007: At December 31, Borrowings and Notes payable: (dollars in thousands) Notes payable and other debt – Fatburger $ $ Notes payable – Fog Cutter Notes payable and other debt – DAC Mortgage and note payable – Barcelona properties - Total borrowings Obligations under capital leases Total borrowings and other funding sources $ $ The following table sets forth certain information related to our borrowings.During the reported periods, borrowings were comprised of various notes payable, mortgage debt on real estate and obligations under capital leases.Averages are determined by utilizing month-end balances. December 31, (dollars in thousands) Average amount outstanding during the year $ $ Maximum month-end balance outstanding during the year Weighted average rate: During the year % % At end of year % % Asset Quality Our real estate investments are carried at the lower of historical cost (net of depreciation) or estimated market value.Our estimate of market value is based upon comparable sales information for similar properties and management’s best estimate of market value given current market conditions.Our notes receivable portfolio is secured by real estate and corporate stock.We evaluate the quality of our notes based upon the underlying value of the collateral.We also give consideration to the credit performance of these notes. 5 Index Employees As of December 31, 2008, we had approximately 875 employees, which included approximately 825 employees of Fatburger and 50 employees of DAC, Intellectual Property We believe our trademarks and service marks have significant value and are important to our marketing efforts.To protect our proprietary rights, we rely primarily on a combination of copyright, trade secret and trademark laws, confidentiality agreements with employees and third parties, and protective contractual provisions such as those contained in license agreements with consultants, vendors and customers, although we have not signed these agreements in every case.Despite our efforts to protect our proprietary rights, unauthorized parties may copy aspects of our products and obtain and use information that we regard as proprietary.Other parties may breach confidentiality agreements and other protective contracts we have entered into, and we may not become aware of, or have adequate remedies in the event of, any breach.Our policy is to pursue registration of our marks whenever possible and to oppose vigorously any infringement of these marks. “Fatburger” and “The Last Great Hamburger Stand” are registered trademarks in the United States and in a number of international jurisdictions.All other trademarks or service marks appearing in this report are trademarks or service marks of the respective companies that use them.We pursue the registration of some trademarks and service marks in the United States and in other countries, but we have not secured registration of all our marks.In addition, the laws of some foreign countries do not protect our proprietary rights to the same extent as do the laws of the United States, and effective copyright, trademark and trade secret protection may not be available in other jurisdictions.We license trademark rights to third parties through our franchise agreements.In the event that a licensee does not abide by compliance and quality control guidelines with respect to the licensed trademark rights or take actions that fail to adequately protect these marks, the value of these rights and our use of them in our business may be negatively impacted. Competition The restaurant industry, particularly the fast casual segment, is highly competitive and there are numerous well-established competitors possessing substantially greater financial, marketing, personnel and other resources than we have.In addition, the fast casual restaurant industry is characterized by the frequent introduction of new products, accompanied by substantial promotional campaigns.In recent years, numerous companies in the fast casual industry, including Fatburger, have introduced products positioned to capitalize on growing consumer preference for food products which are, or are perceived to be, healthful, nutritious, low in calories and low in fat content.It can be expected that Fatburger will be subject to competition from companies whose products or marketing strategies address these consumer preferences.In addition, the market for suitable restaurant locations, franchisees, and staff is highly competitive in that fast casual companies, major restaurant companies and non-food companies compete for the best in all of these resources. Where You Can Find Additional Information We are a reporting company and file annual, quarterly and current reports, proxy statements and other information with the SEC.For further information with respect to us, you may read and copy our reports, proxy statements and other information, at the SEC’s public reference rooms at Room 1024, 450 Fifth Street, N.W., Washington, D.C. 20549, as well as at the SEC’s regional offices at 500 West Madison Street, Suite 1400, Chicago, IL 60661 and at 233 Broadway, New York, NY 10279.You can request copies of these documents by writing to the SEC and paying a fee for the copying cost.Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference rooms. Our SEC filings are also available at the SEC’s web site at www.sec.gov. Copies of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, our proxy statement and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as well as certain of our corporate governance documents are all available on our website (www.fogcutter.com) or by sending a request for a paper copy to: 301 Arizona Avenue, Suite 200, Santa Monica, CA 90401, Attn: Investor Reporting. ITEM 1A. RISK FACTORS In addition to the other information contained in this annual report, you should carefully read and consider the following risk factors.If any of these risks actually occur, our business, financial condition or operating results could be materially adversely affected and the trading price of our common stock could decline. Risks related to us and our common stock - Generally The delisting of our common stock from the NASDAQ Stock Market could impair our ability to finance our operations through the sale of common stock or securities convertible into common stock. 6 Index Effective October 14, 2004, due to a NASDAQ staff determination to delist our common stock, our stock began trading in the over-the-counter (“OTC”) market.Prior to the delisting, our common stock was quoted on the NASDAQ Stock Market.The liquidity of our common stock is reduced by trading on the OTC market as compared to quotation on the NASDAQ Stock Market.The coverage of the Company by security analysts and media could be reduced, which could result in lower prices for our common stock than might otherwise prevail and could also result in increased spreads between the bid and ask prices for our common stock.Additionally, certain investors will not purchase securities that are not quoted on the NASDAQ Stock Market, which could materially impair our ability to raise funds through the issuance of common stock or other securities convertible into common stock. Because the trading price of our common stock is currently below $5.00 per share, trading in our common stock is subject to certain restrictions and the market for our common stock could diminish. Because the trading price of our common stock is less than $5.00 per share, trading in our common stock is subject to Rule 15g-9 of the Securities Exchange Act of 1934, as amended.Under that Rule, brokers who recommend such securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including an individualized written suitability determination for the purchaser and the purchaser’s written consent prior to any transaction.The Securities Enforcement Remedies and Penny Stock Reform Act of 1990 also requires additional disclosure in connection with any trades involving a stock defined as a penny stock (generally, any equity security not traded on an exchange or quoted on NASDAQ that has a market price of less than $5.00 per share), including the delivery of a disclosure schedule explaining the penny stock market and the associated risks.Such requirements could severely limit the market liquidity of our common stock. Changes in interest rates and currency exchange rates affect our net income. Our borrowings and the availability of further borrowings are substantially affected by, among other things, changes in interest rates.Fluctuations in interest rates will affect our net income to the extent our operations and our fixed rate assets are funded by variable rate debt.We are also affected by foreign currency exchange rate changes, as a significant portion of our assets are invested in foreign currencies, mainly the euro.See Item 7A - Quantitative and Qualitative Disclosures about Market Risk for further analysis of the impact of interest and currency rate fluctuations on our financial condition and results of operations. If we do not retain our key employees and management team our ability to execute our business strategy will be limited. Our future performance will depend largely on the efforts and abilities of our key executive, finance and accounting, and managerial personnel, and on our ability to attract and retain them.The loss of one or more of our senior management personnel may adversely affect our business, financial condition or operating results.When we lose key employees, new employees must spend a significant amount of time learning our business model in addition to performing their regular duties and integration of these individuals often results in some disruption to our business.In addition, our ability to execute our business strategy will depend on our ability to recruit and retain key personnel.Our key employees are not obligated to continue their employment with us and could leave at any time.As part of our strategy to attract and retain personnel, we offer stock option grants to certain employees.However, given the fluctuations of the market price of and limited market our common stock, potential employees may not perceive our equity incentives such as stock options as attractive, and current employees whose options are no longer priced below market value may choose not to remain employed by us.In addition, due to the intense competition for qualified employees, we may be required to increase the level of compensation paid to existing and new employees, which could materially increase our operating expenses. We may be subject to litigation, which may be expensive and may be time consuming for our management team. We vigorously defend ourselves in litigation, which can cause increased professional fees from our external legal counsel, and may be time consuming for our management team.If we fail to succeed in defending ourselves in certain lawsuits, our liquidity could be negatively affected.See Item 3 – Legal Proceeds for detailed description of current litigation. Changes to our liquidity may affect our net income and future business plans. The sale of real estate and other investments has historically been a recurring part of operations and a source of liquidity.However, most of those investments have been liquidated as the Company focused on the Fatburger operations.Borrowings and Fatburger’s operations are now the major source of liquidity for the Company and management expects these sources, including the sale of Fatburger franchises, to generate adequate cash flow to meet the Company’s liquidity needs for the next fiscal year.The Company has experienced losses from operations since its 2004 fiscal year.During this period, the Company’s operations and activities have become more focused on restaurant and other more typical commercial business activities and have been transitioning away from finance and real estate activities.The growth strategies for the restaurant and other commercial operations, as well as administrative cost burdens, may threaten the Company’s liquidity position. If our existing liquidity position were to prove insufficient, and we were unable to repay, renew or replace maturing indebtedness on terms reasonably satisfactory to us, we may be required to sell (potentially on short notice) a portion of our assets, and could incur losses as a result.Specific risks to our liquidity position include, but are not limited to, interest rate risk, Fatburger’s debt covenants and Fatburger’s store expansion. 7 Index Insiders own a significant portion of our common stock, which could limit our shareholders’ ability to influence the outcome of key transactions. As of December 31, 2008, our executive officers and directors and their affiliates owned approximately 56.9% of our common stock.Andrew Wiederhorn (Chairman of the Board and Chief Executive Officer), his wife Tiffany Wiederhorn and entities controlled by Mr. and Mrs. Wiederhorn, together own approximately 41.1% of our common stock at December 31, 2008.Accordingly, our executive officers and directors have the ability to affect the outcome of, or exert considerable influence over, all matters requiring shareholder approval, including the election and removal of directors and any change in control.This concentration of ownership of our common stock could have the effect of delaying or preventing a change of control of us or otherwise discouraging or preventing a potential acquirer from attempting to obtain control of us. This, in turn, could have a negative effect on the market price of our common stock.It could also prevent our shareholders from realizing a premium over the market prices for their shares of common stock. Risks related to Fatburger Fatburger debt covenant At December 31, 2008, Fatburger had not made all of the required payments on indebtedness with an outstanding principal balance of $3.9 million.As a result, the lender had declared the indebtedness in default and has accelerated the maturity date of the entire balance.The Company is currently engaged in discussions to restructure the debt.If the Company is unsuccessful in renegotiating the debt with the lender and obtaining waivers of the default, the resulting consequences could have a material adverse impact on our business, prospects, financial condition, or results of operations. In addition to the payment default, at December 31, 2008 and 2007, Fatburger was not in compliance with all obligations under the agreements evidencing its indebtedness, as defined in the applicable agreements, due to its failure to meet the prescribed fixed charge coverage ratio and the prescribed debt-coverage ratio in three notes payable.The lender subsequently issued a waiver of the covenant violations for December 31, 2007.There can be no assurance that Fatburger will be able to comply with all of its obligations under the agreements evidencing its indebtedness in the future, or that lenders will agree to waive future defaults.Failure to satisfy covenants in the Company’s loan documents may result in a default and acceleration of outstanding obligations. Fatburger may not be able to achieve its planned expansion. We believe our Fatburger segment will constitute an increasingly important part of our business going forward.In addition to the risks associated generally with a restaurant business, such as changing consumer tastes and price pressure from competing businesses, our success depends in large part on our ability to expand Fatburger’s operations.We intend to grow Fatburger primarily through developing additional new franchisee and Company-owned restaurants.Development involves substantial risks, including: · the availability of financing to Fatburger and to franchisees at acceptable rates and upon acceptable terms; · the availability of sufficient liquidity to fund continued expansion; · development costs exceeding budgeted or contracted amounts; · delays in the completion of construction; · the inability to identify, or the unavailability of, suitable sites on acceptable leasing or purchase terms; · developed properties not achieving desired revenue or cash flow levels once opened; · incurring substantial unrecoverable costs in the event that a development project is abandoned prior to completion; · the inability to obtain all required governmental permits; · changes in governmental rules, regulations and interpretations; and · changes in general economic and business conditions. Although we intend to manage Fatburger’s operations and development to reduce such risks, we cannot assure you that present or future development will perform in accordance with our expectations.We cannot assure you that we will complete the development and construction of the restaurants, or that any such development will be completed in a timely manner or within budget, or that any restaurants will generate our expected returns on investment.Our inability to expand Fatburger in accordance with our plans or to manage our growth could have a material adverse effect on our results of operations and financial condition. We may not be able to obtain financing sufficient to fund our planned expansion of Fatburger. We are implementing a nationwide and international expansion of franchise and company-owned locations of Fatburger, which will require significant liquidity.If Fatburger or its franchisees are unsuccessful in obtaining capital sufficient to fund this expansion, the timing of restaurant openings may be delayed and Fatburger’s results may be harmed. 8 Index Fatburger’s success depends on its ability to locate a sufficient number of suitable new restaurant sites. One of the biggest challenges in meeting our growth objectives for Fatburger will be to secure an adequate supply of suitable new restaurant sites.We have experienced delays in opening some Fatburger restaurants and may experience delays in the future.There can be no assurance that sufficient suitable locations will be available for our planned expansion in any future period.Delays or failures in opening new restaurants could materially adversely affect Fatburger’s performance and our business, financial condition, operating results and cash flows.In addition, Fatburger is expanding into international markets, which may have additional challenges and requirements. New restaurants, once opened, may not be profitable, if at all, for several months. We anticipate that new Fatburger restaurants will generally take several months to reach normalized operating levels due to inefficiencies typically associated with new restaurants, including lack of market awareness, the need to hire and train a sufficient number of team members, operating costs, which are often materially greater during the first several months of operation than thereafter, pre-opening costs and other factors.Further, some, or all of the new restaurants may not attain anticipated operating results or results similar to those of Fatburger’s existing restaurants.In addition, restaurants opened in new markets may open at lower average weekly sales volumes than restaurants opened in existing markets and may have higher restaurant-level operating expense ratios than in existing markets.Sales at restaurants opened in new markets may take longer to reach average annual company-owned restaurant sales, if at all, thereby affecting the profitability of these restaurants. Fatburger’s existing systems and procedures may be inadequate to support our growth plans. We face the risk that Fatburger’s existing systems and procedures, restaurant management systems, financial controls, information and accounting systems, management resources and human resources will be inadequate to support our planned expansion of company-owned and franchised restaurants.Expansion may strain Fatburger’s infrastructure and other resources, which could slow restaurant development or cause other problems.We may not be able to respond on a timely basis to all of the changing demands that our planned expansion will impose on Fatburger’s infrastructure and other resources.Any failure by us to continue to improve our infrastructure or to manage other factors necessary for us to achieve Fatburger’s expansion objectives could have a material adverse effect on our operating results. The fast casual restaurant segment is highly competitive, and that competition could lower revenues, margins and market share. The fast casual restaurant industry is highly competitive with respect to price, service, location, personnel and the type and quality of food, and there are many well-established competitors.Each of Fatburger’s restaurants competes directly and indirectly with a large number of national and regional restaurant chains, as well as with locally-owned quick service restaurants, fast casual restaurants, and sandwich shops and other similar types of businesses.The trend toward a convergence in grocery, deli and restaurant services may increase the number of Fatburger’s competitors.Such increased competition could have a material adverse affect on Fatburger’s financial condition and results of operations.Some of Fatburger’s competitors have substantially greater financial, marketing, operating and other resources than we have, which may give them a competitive advantage.Certain of Fatburger’s competitors have introduced a variety of new products and engaged in substantial price discounting in recent years and may continue to do so in the future.There can be no assurance as to the success of any of Fatburger’s new products, initiatives or overall strategies, or assurance that competitive product offerings, pricings and promotions will not have an adverse effect upon Fatburger’s financial condition and results of operations. Changes in economic, market and other conditions could adversely affect Fatburger and its franchisees, and thereby our operating results. The fast casual restaurant industry is affected by changes in international, national, regional, and local economic conditions, consumer preferences and spending patterns, demographic trends, consumer perceptions of food safety, weather, traffic patterns, the type, number and location of competing restaurants, and the effects of war or terrorist activities and any governmental responses thereto. Factors such as inflation, food costs, labor and benefit costs, legal claims, and the availability of management and hourly employees also affect restaurant operations and administrative expenses.The ability of Fatburger and its franchisees to finance new restaurant development, improvements and additions to existing restaurants, and the acquisition of restaurants from, and sale of restaurants to, franchisees is affected by economic conditions, including interest rates and other government policies impacting land and construction costs and the cost and availability of borrowed funds. Increases in the minimum wage may have a material adverse effect on Fatburger’s business and financial results. A substantial number of Fatburger employees are paid wage rates at or slightly above the minimum wage.As federal and state minimum wage rates increase, Fatburger may need to increase not only the wages of its minimum wage employees, but also the wages paid to the employees at wage rates that are above minimum wage.If competitive pressures or other factors prevent Fatburger from offsetting the increased costs by price increases, profitability may decline.In addition, various other proposals that would require employers to provide health insurance for all of their employees are considered from time to time in Congress and various states. The imposition of any requirement that Fatburger provide health insurance to all employees on terms materially different from its existing programs could have a material adverse impact on the results of operations and financial condition of Fatburger. 9 Index Events reported in the media, such as incidents involving food-borne illnesses or food tampering, whether or not accurate, can cause damage to Fatburger’s brand’s reputation and swiftly affect sales and profitability. Reports, whether true or not, of food-borne illnesses (such as e-coli, avian flu, bovine spongiform encephalopathy, hepatitis A, trichinosis or salmonella) and injuries caused by food tampering have in the past severely injured the reputations of participants in the fast casual restaurant segment and could, in the future, affect Fatburger as well.Fatburger’s brand reputation is an important asset to the business; as a result, anything that damages the brand’s reputation could immediately and severely hurt sales and, accordingly, revenues and profits.If customers become ill from food-borne illnesses, Fatburger could also be forced to temporarily close some restaurants.In addition, instances of food-borne illnesses or food tampering, even those occurring solely at the restaurants of competitors, could, by resulting in negative publicity about the restaurant industry, adversely affect sales on a local, regional or system-wide basis.A decrease in customer traffic as a result of these health concerns or negative publicity, or as a result of a temporary closure of any Fatburger restaurants, could materially harm Fatburger’s business. Changing health or dietary preferences may cause consumers to avoid products offered by Fatburger in favor of alternative foods. The food service industry is affected by consumer preferences and perceptions.Fatburger’s success depends, in part, upon the popularity of burgers and fast casual dining.Shifts in consumer preferences away from this cuisine or dining style could have a material adverse affect on our future profitability.The restaurant industry is characterized by the continual introduction of new concepts and is subject to rapidly changing consumer preferences, tastes and eating and purchasing habits.While consumption of hamburgers and related food items in the United States has grown over the past 20 years, the demand may not continue to grow or taste trends may change.Fatburger’s success will depend in part on our ability to anticipate and respond to changing consumer preferences, tastes and eating and purchasing habits, as well as other factors affecting the food service industry, including new market entrants and demographic changes.If prevailing health or dietary preferences and perceptions cause consumers to avoid these products offered by Fatburger restaurants in favor of alternative or healthier foods, demand for Fatburger’s products may be reduced and its business could be harmed. Fatburger is subject to health, employment, environmental and other government regulations, and failure to comply with existing or future government regulations could expose Fatburger to litigation, damage Fatburger’s reputation and lower profits. Fatburger and its franchisees are subject to various federal, state and local laws affecting their businesses.The successful development and operation of restaurants depend to a significant extent on the selection and acquisition of suitable sites, which are subject to zoning, land use (including the placement of drive-thru windows), environmental (including litter), traffic and other regulations. Restaurant operations are also subject to licensing and regulation by state and local departments relating to health, food preparation, sanitation and safety standards, federal and state labor laws (including applicable minimum wage requirements, overtime, working and safety conditions and citizenship requirements), federal and state laws prohibiting discrimination and other laws regulating the design and operation of facilities, such as the Americans with Disabilities Act of 1990.If Fatburger fails to comply with any of these laws, it may be subject to governmental action or litigation, and its reputation could be accordingly harmed.Injury to Fatburger’s reputation would, in turn, likely reduce revenues and profits. In recent years, there has been an increased legislative, regulatory and consumer focus on nutrition and advertising practices in the food industry, particularly among fast casual restaurants.As a result, Fatburger may become subject to regulatory initiatives in the area of nutrition disclosure or advertising, such as requirements to provide information about the nutritional content of its food products, which could increase expenses.The operation of Fatburger’s franchise system is also subject to franchise laws and regulations enacted by a number of states and rules promulgated by the U.S. Federal Trade Commission. Any future legislation regulating franchise relationships may negatively affect Fatburger’s operations, particularly its relationship with its franchisees.Failure to comply with new or existing franchise laws and regulations in any jurisdiction or to obtain required government approvals could result in a ban or temporary suspension on future franchise sales.Changes in applicable accounting rules imposed by governmental regulators or private governing bodies could also affect Fatburger’s reported results of operations, and thus cause our stock price to fluctuate or decline. Fatburger’s earnings and business growth strategy depends in large part on the success of its franchisees, and Fatburger’s reputation may be harmed by actions taken by franchisees that are outside of its control. A portion of Fatburger’s earnings comes from royalties and other amounts paid by Fatburger’s franchisees.Franchisees are independent contractors, and their employees are not employees of Fatburger.Fatburger provides training and support to, and monitors the operations of, its franchisees, but the quality of their restaurant operations may be diminished by any number of factors beyond Fatburger’s control.Consequently, franchisees may not successfully operate stores in a manner consistent with Fatburger’s high standards and requirements and franchisees may not hire and train qualified managers and other restaurant personnel.Any operational shortcoming of a franchise restaurant is likely to be attributed by consumers to an entire brand, thus damaging Fatburger’s reputation and potentially affecting revenues and profitability. 10 Index Risks related to our real estate holdings Acquired properties may expose us to unknown liability. We may acquire properties subject to liabilities and without any recourse, or with only limited recourse against the prior owners or other third parties, with respect to unknown liabilities.As a result, if a liability were asserted against us based upon ownership of those properties, we might have to pay substantial sums to settle or contest it, which could adversely affect our results of operations and cash flow.Unknown liabilities with respect to acquired properties might include: · liabilities for clean-up of undisclosed environmental contamination or hazardous substances; · claims by tenants, vendors or other persons against the former owners of the properties; · liabilities incurred in the ordinary course of business; and · claims for indemnification by general partners, directors, officers and others indemnified by the former owners of the properties. ITEM 1B.UNRESOLVED SEC COMMENTS Not required. ITEM 2.PROPERTIES Our corporate headquarters are located in approximately 8,700 square feet of corporate office space in Santa Monica, California under a lease that will expire in January 2013.Fatburger also operates 36 restaurant locations in California, Nevada, Florida, New Jersey, and China.Two of the restaurant sites in Nevada are operated from properties owned by Fatburger, while the remaining locations are leased. DAC leases approximately 17,500 square feet of office and production space in Carpinteria, California under a lease that will expire in December 2017.We believe that all of our existing facilities are in good operating condition and adequate to meet our current and foreseeable needs. ITEM 3.LEGAL PROCEEDINGS Warlick Complaint Fatburger Holdings, Inc., et al. v. Keith A. Warlick/ Warlick v. Fatburger, et al, Superior Court of California for the County of Los Angeles, Case No. SC 091436.On October 16, 2006, Fatburger Holdings, Inc., Fatburger Corporation and Fatburger North America, Inc. filed suit against Keith A. Warlick (“Warlick”) the former Chief Executive Officer of Fatburger Holdings, Inc. and Fatburger Corporation. Warlick’s employment with Fatburger was terminated on September 21, 2006 by resolution of the board of directors of Fatburger Holdings, Inc. The Fatburger companies initiated the lawsuit to recover damages from Warlick arising from wrongful acts and conduct during and after his employment, and are asserting claims for:breach of contract, breach of duty of loyalty, breach of fiduciary duty, conversion – embezzlement; fraud/commencement; intentional interference with contractual relations, and equitable indemnity.Warlick filed an answer to the lawsuit denying the allegations and included a Cross-complaint against Fatburger Holdings, Inc., Fatburger Corporation, Fatburger North America, Inc., Fog Cutter Capital Group, Inc., and Andrew Wiederhorn (“Cross-Defendants”), for breach of contract, employment discrimination based on race and retaliation, wrongful termination and defamation – slander without any specification of damages.On a motion filed by the Cross-Defendants, the Court dismissed Warlick’s cross-claim for employment discrimination based on race and retaliation.In further response Warlick initiated a second lawsuit against the Company, various Fatburger companies, and members of the Fatburger board of directors, which is set out below. The Cross-Defendants disputed the allegations of the cross-claim and vigorously defended against the claims.In October 2009, the parties reached an agreement in principal to settle all claims alleged in this lawsuit and the settlement was completed on March 5, 2010.The settlement did not have a material effect on the financial statements of the Company. Keith Warlick, et al. v. Fog Cutter Capital Group, et al., Superior Court of California for the County of Los Angeles, Case No. 58365915 On February 6, 2007, Warlick, his wife, and a limited liability company controlled by Warlick, each of whom is a minority shareholder of Fatburger Holdings, Inc., filed a complaint against various Fatburger entities, the Company, Andrew Wiederhorn, and members of the Fatburger board of directors. The complaint alleges fraud, negligent misrepresentation against Wiederhorn and the Company, and breach of contract and breach of fiduciary duty against all the defendants, related to business transactions which the plaintiff’s allege were not in the best interests of Fatburger Holdings, Inc., or the plaintiff minority shareholders.The defendants disputed the allegations of the lawsuit and vigorously defended against the claims.In October 2009, the parties reached an agreement in principal to settle all claims alleged in this lawsuit and the settlement was completed on March 5, 2010.The settlement did not have a material effect on the financial statements of the Company. 11 Index Bankruptcy Proceedings On April 6, 2009, certain controlled subsidiaries of Fog Cutter Capital Group Inc. filed voluntary petitions for relief under chapter 11 of the United States Bankruptcy Code (the "Chapter 11 Cases") in the United States Bankruptcy Court for the Central District of California – San Fernando Valley Division (the "Bankruptcy Court"). The entities involved and the case numbers assigned to the subsidiaries (collectively, the "Debtors") are as follows: Fatburger Restaurants of California, Inc., Case No. 1:09-bk-13964-GM Fatburger Restaurants of Nevada, Inc., Case No.1:09-bk-13965-GM The Chapter 11 Cases are being jointly administered.Since the Chapter 11 bankruptcy filing date, the Debtors have been operating their bankruptcy estates as "debtors in possession" under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court. On or about November 3, 2009, the Debtors filed a joint plan of reorganization and related disclosure statement.The bankruptcy court is currently considering the disclosure statement. Other Legal Matters We are involved in various other legal proceedings occurring in the ordinary course of business which we believe will not have a material adverse effect on our consolidated financial condition or results of operations. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of our shareholders during the quarter ended December 31, 2008. 12 Index PART II ITEM 5.MARKET FOR THE REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Trading Market and Historical Prices From April 6, 1998 through October 13, 2004, our common stock, par value $0.0001 per share (the “Common Stock”) was quoted on the NASDAQ National Market.From October 14, 2004 to June 23, 2007, our common stock was quoted in the over-the-counter market on the OTC “pink sheets.”Effective June 24, 2007, our common stock commenced being quoted on the OTC Bulletin Board (the “OTCBB”) market as FCCG.OB.Since the 2nd quarter of 2009, our common stock has been quoted on the OTC “pink sheets” as FCCG.PK.The approximate number of holders of record (not beneficial shareholders, as most shares are held in brokerage name) of our common stock was less than 100 at October 31, 2009. The following table sets forth the high and low sales prices for our common stock as quoted on the OTC Bulletin Board or Pink Sheets, as applicable, for the periods indicated. High Low First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ High Low First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Dividends During the years ended December 31, 2008 and 2007, we did not declare or pay any distributions to shareholders.While we do not have a fixed dividend policy, any dividends paid on our common stock would be subject to our financial condition, results of operations, capital requirements and other factors deemed relevant by the Board of Directors.One factor the Board of Directors may consider is the impact of dividends on our liquidity. Equity Compensation Plan Information We have a non-qualified stock option plan which provides for options to purchase shares of the Company’s common stock.The information presented in the table below is as of December 31, 2008. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - Total $ ITEM 6.SELECTED FINANCIAL DATA. Not required. 13 Index ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Summary Business Overview Fog Cutter Capital Group Inc. is primarily engaged in the operations of its Fatburger Holdings, Inc. (“Fatburger”) restaurant business. We acquired the controlling interest in Fatburger in August 2003 and own 82% voting control as of December 31, 2008.Fatburger, “The Last Great Hamburger Stand”®, opened its first restaurant in Los Angeles in 1952.As of December 31, 2008, there were 92 Fatburger restaurants located in 13 States and in Canada, China andthe United Arab Emirates.The restaurants specialize in fresh, made to order hamburgers and other specialty sandwiches.French fries, homemade onion rings, hand-scooped ice cream shakes and soft drinks round out the menu. We plan to open additional Fatburger restaurants throughout the United States and internationally, including Canada, China, Indonesia, Kuwait, Saudi Arabia and the United Arab Emirates.We intend to continue to open company-owned restaurants in strategic markets and increase the number of franchised locations in the U.S. and internationally.Fatburger has opened a total of 55 restaurant locations since our acquisition in 2003.At December 31, 2008, franchisees owned and operated 56 of the Fatburger locations and we have agreements for approximately 112 new franchise locations.Many factors affect our ability to open new franchise locations and we expect that it will take several years for our current franchisees to open all of their restaurant locations.As is typical for our industry, the identification of qualified franchisees and quality locations has an impact on the rate of growth in the number of our restaurants. In addition to our restaurant operation, we also conduct manufacturing activities, software development and sales activities, and make real estate and other real estate-related investments through various controlled subsidiaries. Operating Segments Our operating segments are: (i) Restaurant Operations – conducted through our Fatburger subsidiary, (ii) Manufacturing Operations – conducted through our wholly owned subsidiary, DAC International (“DAC”), and (iii) Real Estate and Financing Operations. Due to the varied nature of our operations, we do not utilize a standard array of key performance indicators in evaluating our results of operations.Our evaluation instead focuses on an investment-by-investment or asset-by-asset analysis within our operating segments. Significant Events The following significant events affected our operations for the year ended December 31, 2008: · Restaurant openings and closures – During the year ended December 31 2008, Fatburger opened nine additional franchise locations and one corporate restaurant.In order to improve overall operations, three franchise locations and eight company-owned locations have been closed. · Discontinued operations – In February 2008, we sold a wholly-owned subsidiary, Fog Cap Retail Investors LLC (“FCRI”), which held our leased real estate portfolio.The sales price for the FCRI membership interests was $8.5 million and was paid in cash.A portion of the proceeds were used to repay $4.2 million of existing debt.We recorded a gain on sale of $4.2 million as a result of the transaction.We also entered into an option agreement with the buyer that gave us the right, but not the obligation, to re-acquire all of the membership interests in FCRI.The option period was for two years beginning February 15, 2008.Under certain circumstances after December 31, 2008, the buyer could accelerate the termination of the option period upon thirty days notice.The exercise price increased over the option period from approximately $9.7 million at December 31, 2008 to $11.3 million after January 31, 2010.The option commitment fee was $850,000 and was payable by us in installments over the option period.Management determined that the option exercise prices were significantly higher than the expected value during the option period.Therefore, the option was been assigned no value as it was not anticipated that it would provide a future economic benefit to us.The $850,000 option commitment fee reduced the gain on sale.The option was subsequently terminated on October 31, 2009. 14 Index · Discontinued operations – In June 2008, we exercised our rights under a security agreement on loans to a consolidated subsidiary, Centrisoft Corporation (“Centrisoft”).Pursuant to the security agreement, the collateral assets of Centrisoft were transferred to us in satisfaction of the loans.Centrisoft has since ceased operations.As of June 30, 2008, we no longer included Centrisoft as a consolidated subsidiary.Our carrying value of the Centrisoft assets was zero at December 31, 2008. · Sale of real estate and repayment of notes payable – In September 2008, we sold one investment property in Barcelona, Spain held through our Variable Interest Entity.We received cash proceeds of approximately $4.5 million and recorded a loss on the sale of approximately $0.6 million.Approximately $3.2 million of the cash proceeds were used to partially repay two outstanding notes payable. · Borrowing on notes payable – In May 2008, we borrowed $2.0 million through a note payable secured by certain assets of the Company.The note bears interest at a fixed rate of 2% monthly, one half of which is due monthly in arrears, the other half being due at the note’s scheduled maturity date.The note is due on or before December 31, 2008.In September 2008, we amended this note payable to borrow an additional $1.0 million. · Income from equity investee – In December 2000, we organized and led a group of investors to purchase all of the outstanding capital stock of Bourne End Properties Plc ("Bourne End"), a specialist investor in retail property.We invested in 26% of Bourne End, which at the time of the acquisition had approximately GBP 169.6 million of assets and GBP 123.1 million of debt.The real estate assets consisted of 1.7 million square feet in fifteen shopping centers located in the United Kingdom.Bourne End sold all of these properties between the date of the acquisition and 2006 and distributed the net proceeds to the investors.Since the sale of the last property in 2006, Bourne End has been proceeding toward final liquidation.In the first quarter of 2008, Bourne End revised its estimates of accrued liabilities associated with its final liquidation, and we were notified that we had been allocated an additional $0.2 million in income, which was subsequently distributed in cash in the second quarter of 2008. Critical Accounting Policies Our consolidated financial statements, found under Item 8 Financial Statements and Supplementary Data in this filing, have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.We base our estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances.Actual results may differ from these estimates.We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our financial statements. Valuation At December 31, 2008, one of our largest assets consisted of goodwill and intangible assets.We assess potential impairments to goodwill and intangible assets at least annually, or when there is evidence that events or changes in circumstances indicate that the carrying amount of an asset may not be recovered.Our judgments regarding the existence of impairment indicators and future cash flows related to intangible assets are based on operational performance of our acquired businesses, market conditions and other factors.Future events could cause us to conclude that impairment indicators exist and that goodwill or other intangible assets associated with our acquired businesses are impaired.Any resulting impairment loss could have an adverse impact on our results of operations. Fatburger Restaurant and Franchise Revenue Revenue from the operation of Fatburger company-owned restaurants is recognized when sales occur. Franchise fee revenue from the sale of individual Fatburger franchises is recognized only when we have substantially performed or satisfied all material services or conditions relating to the sale.The completion of training and the opening of a location by the franchisee constitutes substantial performance on our part.Currently, Fatburger charges franchise fees of $50,000 per domestic location and typically $65,000 per international location.One-half of the fees for domestic locations are collected in cash at the time the franchise rights are granted and the balance is collected at the time the lease for the location is executed.The entire fee for international locations is typically collected at the time the franchise rights are granted.Nonrefundable deposits collected in relation to the sale of franchises are recorded as deferred franchise fees until the earlier of the completion of training and the opening of the restaurant or the expiration of their term, at which time the franchise fee revenue is recognized. 15 Index Fatburger also collects a royalty ranging from 5% to 6% of gross sales from restaurants operated by franchisees.Fatburger recognizes royalty fees as the related product, beverage, and merchandise sales are made by the franchisees.Costs relating to continuing franchise support are expensed as incurred. Manufacturing revenue recognition We recognize revenue from our manufacturing operations when substantially all of the usual risks and rewards of ownership of the inventory have been transferred to the buyer.Generally, this occurs when the inventory is shipped to the customer. Long-lived assets, held for sale We classify our long-lived assets to be sold as held for sale in the period when the following criteria are met: (i) management commits to a plan to sell the asset; (ii) the asset is available for immediate sale in its present condition subject only to terms that are usual and customary for sales of such assets; (iii) an active program to locate a buyer and other actions required to complete the plan to sell the asset have been initiated; (iv) the sale of the asset is probable, and transfer of the asset is expected to qualify for recognition as a completed sale, within one year; (v) the asset is being actively marketed for sale at a price that is reasonable in relation to its current fair value; and (vi) actions required to complete the plan indicate that it is unlikely that significant changes to the plan will be made or that the plan will be withdrawn. Recognition of Sale of Assets Our accounting policy calls for the recognition of sales of financial instruments and other assets only when we have irrevocably surrendered control over these assets.We do not retain any recourse or performance obligations with respect to our sales of assets.We recognize gain on sales of real estate under the full accrual method when: (i) a sale is consummated, (ii) the buyer’s initial and continuing investments are adequate to demonstrate a commitment to pay for the property, (iii) any receivable from the buyer is not subject to future subordination, and (iv) the usual risks and rewards of ownership of the property have been transferred to the buyer. If any of these conditions are not met, our accounting policy requires that gain on sale be deferred until all of the conditions have been satisfied. Goodwill and Other Intangible Assets Goodwill represents the excess of the purchase price and other acquisition related costs over the estimated fair value of the net tangible and intangible assets acquired.We do not amortize goodwill.Intangible assets are stated at the estimated value at the date of acquisition and include trademarks, operating manuals, franchise agreements and leasehold interests.Trademarks, which have indefinite lives, are not subject to amortization.All other intangible assets are amortized over their estimated useful lives, which range from five to fifteen years. Inventory Our inventory relates primarily to DAC and is stated at the lower of cost or market, using the first-in, first-out method.Inventory is reviewed regularly for obsolescence and charges to cost of goods sold are made as needed to adjust the carrying value. Impairment of long-lived assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“FAS 144”), we review our long-lived assets for impairment whenever an event occurs that indicates an impairment may exist.We test for impairment using the estimated future cash flows of the asset. Minority interests We apply Accounting Research Bulletin No. 51, “Consolidated Financial Statements” (“ARB 51”), which requires the elimination of all intercompany profit or loss and balances between consolidated companies.ARB 51 also requires the recognition of minority interest in consolidated subsidiaries.Consistent with ARB 51, where losses applicable to a minority interest exceed the minority interest in the capital of the subsidiary, such excess and any further losses are charged against the Company.Should the subsidiary become profitable, the Company will be credited to the extent of such losses previously absorbed. Share-based payments On January 1, 2006, we adopted SFAS 123R, “Share-Based Payment”,which requires all share-based awards to employees, including grants of employee stock options, to be recognized in results of operations based on their fair value.Prior to January 1, 2006, the Company applied Accounting Principles Board Opinion No. 25 “Accounting for Stock Issued to Employees” (“APB 25”) and related interpretations in accounting for share-based payments.Accordingly, no compensation expense was recognized in results of operations prior to January 1, 2006 relating to share-based payments. 16 Index Results of Operations During the most recent two fiscal years, our operations have resulted in net losses as follows: Net Loss Year Ended December31 (dollars in thousands, except per share data) Loss from continuing operations $ ) $ ) Loss per share from continuing operations $ ) $ ) The loss from continuing operations for the year ended December 31, 2008 was $15.2 million, or $1.91 per share.The loss is primarily due to significant operating expenses associated with our management infrastructure and $2.9 million in recognized market value impairments.We have put in place a management structure that we believe will enable us to significantly expand our operations, notably our Fatburger subsidiary.However, until the growth in operations is realized, the cost of our management structure will be borne by our existing operations.Our results for 2008 compare to a loss from continuing operations of $10.1 million, or $1.27 per share for 2007.These results were also primarily attributable to our operating expenses as we transitioned our assets and liabilities and began focusing on our restaurant operations and other key subsidiaries. The following sections describe the results of operations of our operating segments for each of the two years ended December 31, 2008 and 2007. Restaurant Segment Operations The following table shows our operating margin for company owned restaurants for each of the two years ended December 31: Year Ended December31 (% to Company-owned restaurant sales) Restaurant Sales: Company-owned restaurant sales % % Cost of sales – food, paper, merchandise %) %) Cost of sales – wages and benefits %) %) Restaurant depreciation and amortization %) %) Operating margin (restaurant sales only) % % The following table shows our total operating results from the restaurant segment for each of the two years ended December 31: Year Ended December31 (% to total revenue) Total Restaurant Operations: Company-owned restaurant sales % % Royalty revenue % % Franchise fee revenue % % Total revenue % % Cost of sales %) %) General & administrative costs %) %) Interest expense %) %) Other non-operating expenses %) %) Minority interest in losses % % Segment loss %) %) For the year ended December 31, 2008, company owned restaurant sales increased 4.0% to $30.7 million from $29.5 million in 2007. This increase was the mainly the result of new company owned stores opened in 2008 and during the latter part of 2007.Same store sales for company-owned restaurants decreased 4.4% for the year ended December 31, 2008 compared to the same period in 2007.The operating margin for company-owned locations decreased to 34.7% in 2008 from 35.7% in 2007, due to increased food costs. Royalty revenue increased 7.6% from $2.1 million in 2007 to $2.2 million in 2008, primarily as the result of the addition of nine new franchise locations.Franchise fee revenue increased from $0.2 million in 2007 to $3.2 million in 2008, primarily as the result of income recognition relating to the expiration of franchise rights.Same store sales for franchise locations decreased 4.2% for the year ended December 31, 2008 compared to the same period in 2007. 17 Index System-wide same store sales decreased 4.3% for the year ended December 31, 2008 compared to the same period in 2007.Our loss from restaurant operations was 15.3% of total revenue for 2008 compared to 15.1% for 2007. We plan to open additional Fatburger restaurants throughout the United States and internationally, including Canada, China, Kuwait, Saudi Arabia and the United Arab Emirates.We intend to continue to open company-owned restaurants in strategic markets and increase the number of franchised locations in the U.S. and internationally.Fatburger has opened a total of 55 restaurant locations since our acquisition in 2003.As is typical for our industry, the identification of qualified franchisees and quality locations has an impact on the rate of growth in the number of our restaurants. Manufacturing Segment Operations Year Ended December31 (% to total revenue) Manufacturing sales % % Manufacturing cost of sales %) %) Engineering and development %) %) Operating margin % % Compensation expense %) %) Depreciation expense %) %) Other operating expense %) %) Segment income % % Total revenue for this segment was $13.5 million for the year ended December 31, 2008, compared to $11.6 million for the year ended December 31, 2007.Net income for this segment was $1.6 million for 2008, compared to $1.0 million for 2007. In order to focus our efforts on our restaurant segment, we intend to sell our equity position in DAC.However, the upheaval in the international capital markets has caused a delay in this process.Since this segment has been profitable, if we were to sell this segment, it would decrease our future consolidated net revenue and increase our future consolidated net loss.There can be no assurance that we will be able to sell this segment for a profit. Real Estate and Finance Segment Operations Real Estate Operations: Year Ended December31 (dollars in thousands) Operating revenue $
